Exhibit 10.1

 

XCYTE THERAPIES, INC.

DATED                     , 2006

 

2006 STOCK OPTION AND AWARD PLAN

Effective                     , 2006



--------------------------------------------------------------------------------

CONTENTS

 

               Page

Section

     

1.

 

PURPOSE

   1

2.

 

DEFINITIONS

   1

3.

 

SHARES SUBJECT TO THE PLAN

   5  

3.1

  

Number of Shares

   5  

3.2

  

Lapsed Awards

   5  

3.3

  

Adjustments in Awards and Authorized Shares

   5  

3.4

  

Awards Granted to Non-US Employees

   6  

3.5

  

Share Counting

   6

4.

 

ADMINISTRATION

   6  

4.1

  

Administrative Committee

   6  

4.2

  

Authority of the Committee

   7

5.

 

STOCK OPTIONS

   8  

5.1

  

Grant of Options

   8  

5.2

  

General Conditions

   8  

5.3

  

Option Price

   8  

5.4

  

Grant of Incentive Stock Options

   8  

5.5

  

Substitute Options

   9  

5.6

  

Nontransferability

   9  

5.7

  

Exercise of Options

   9  

5.8

  

Payment of Option Price

   9

6.

 

STOCK APPRECIATION RIGHTS

   10  

6.1

  

Grant of SARs

   10  

6.2

  

Number of Shares

   10  

6.3

  

Exercise Price and Other Terms

   10  

6.4

  

Exercise of Tandem SARs

   10  

6.5

  

Exercise of Freestanding SARs

   10  

6.6

  

Payment of SAR Amount

   11  

6.7

  

Term of SARs

   11  

6.8

  

SAR Agreement

   11

7.

 

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

   11  

7.1

  

Grant of Restricted Stock and Restricted Stock Units

   11  

7.2

  

Transferability

   11  

7.3

  

Restrictions

   11  

7.4

  

Section 162(m) Performance Restrictions

   11  

7.5

  

Legend on Certificates or Book-Entry Registration for Restricted Shares

   12  

7.6

  

Cancellation of Restricted Stock/Restricted Stock Units

   12  

7.7

  

Earning of Restricted Stock Units

   12  

7.8

  

Payment in Respect of Restricted Stock Units

   12  

7.9

  

No Disposition During Period of Restriction

   12  

7.10

  

Dividend and Voting Rights

   12  

7.11

  

Award Agreement

   12  

7.12

  

Share Certificates

   13

8.

 

PERFORMANCE UNITS AND PERFORMANCE SHARES

   13  

8.1

  

Grant of Performance Units or Shares

   13  

8.2

  

Initial Value of Performance Units or Shares

   13  

8.3

  

Performance Objectives and Other Terms

   13  

8.4

  

General Performance Objectives

   13  

8.5

  

Section 162(m) Performance Restrictions

   13

 

i



--------------------------------------------------------------------------------

               Page  

8.6

  

Earning of Performance Units or Shares

   13  

8.7

  

Form and Timing of Payment

   14  

8.8

  

Cancellation of Performance Units/Shares

   14

9.

 

Section 162(m) Discretion

   14  

9.1

  

Negative Discretion

   14  

9.2

  

Extraordinary Events

   14

10.

 

TAX WITHHOLDING

   14  

10.1

  

Mandatory Tax Withholding.

   14  

10.2

  

Elective Share Withholding

   14

11.

 

DEFERRED PAYMENTS

   15

12.

 

TERMINATION OF EMPLOYMENT

   15  

12.1

  

Termination for Cause.

   15  

12.2

  

Termination other than for Cause.

   15

13.

 

EFFECTS OF A DISSOLUTION OR LIQUIDATION

   15

14.

 

EFFECTS OF A CHANGE OF CONTROL

   16

15.

 

MISCELLANEOUS

   16  

15.1

  

Securities Law Matters

   16  

15.2

  

Funding

   16  

15.3

  

No Employment Rights

   17  

15.4

  

Awards Under Other Plans or Sub-Plans

   17  

15.5

  

Rights as a Stockholder

   17  

15.6

  

Nature of Payments

   17  

15.7

  

Nonuniform Determinations

   17  

15.8

  

Amendment of the Plan

   17  

15.9

  

Termination of the Plan

   17  

15.10

  

No Illegal Transactions

   18  

15.11

  

No Loans

   18  

15.12

  

Assignment or Transfer

   18  

15.13

  

Beneficiary Designation

   18  

15.14

  

Cost and Expenses

   18  

15.15

  

Fractional Shares

   18  

15.16

  

Indemnification

   18  

15.17

  

Severability

   18  

15.18

  

Indemnification

   19  

15.19

  

Successors

   19  

15.20

  

Headings

   19  

15.21

  

Number and Gender

   19  

15.22

  

Controlling Law

   19

 

ii



--------------------------------------------------------------------------------

Xcyte Therapies, Inc. (the Company) hereby establishes the Xcyte Therapies, Inc.
2006 Stock Option and Award Plan (the Plan) effective                     ,
2006, which has been approved by the holders of a majority of the shares of the
stock present in person or by proxy and voting at a duly called meeting of the
stockholders of the Company held on                     , 2006.

1. PURPOSE

The primary purpose of the Plan is to provide a means by which directors,
officers and other employees of the Company and its Parent and Subsidiaries (as
defined herein) can acquire and maintain equity ownership in the Company,
thereby strengthening their commitment to the success of the Company and its
Subsidiaries and their desire to remain employed by the Company and its
Subsidiaries. The Plan also is intended to attract, employ, and retain
directors, officers and other employees and to provide such persons with
additional incentive and reward opportunities designed to encourage them to
enhance the profitable growth of the Company and its Subsidiaries.

2. DEFINITIONS

The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings:

Affiliate means an “affiliate” within the meaning set forth in Rule 405 under
the 1933 Act.

Award means a grant under the Plan of Options, Restricted Stock, Restricted
Stock Units, Performance Units, Performance Shares or SARs.

Award Agreement means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Grantee.

Board means the board of directors of the Company.

Cash Position means the Company’s or a business unit’s level of cash and cash
equivalents.

Cause means discharge of a Grantee (a) on account of fraud, embezzlement or
other unlawful or tortious conduct, whether or not involving or against the
Company or any Subsidiary or affiliate, (b) for willful violation of a policy of
the Company or any Subsidiary or affiliate, (c) for serious and willful acts of
misconduct detrimental to the business or reputation of the Company or any
Subsidiary or affiliate; provided, however, that “Cause” shall instead have the
meaning set forth in the Grantee’s written employment contract or in the
Grantee’s Award Agreement. The determination of whether a discharge of a Grantee
is for Cause shall be determined in good faith by the Committee whose decision
shall be final and binding.

Change of Control means that any of the following events shall have occurred:
(a) any person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as a group (or any “person” within the
meaning of Sections 13(d)(3) and 14(d) of the 1934 Act), other than the Company,
a Subsidiary, or an employee benefit plan (or related trust) of the Company or a
Subsidiary, become(s) the “beneficial owner” (as defined in Rule 13d-3 under the
1934 Act) of 30% or more of the then-outstanding voting stock of the Company;
(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board (together with any new director whose
election by the Board or whose nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the directors then in office; (c) all
or substantially all of the business of the Company is disposed of pursuant to a
merger, consolidation or other transaction in which the Company is not the
surviving corporation or the Company combines with another

 

1



--------------------------------------------------------------------------------

company and is the surviving corporation (unless the stockholders of the Company
immediately following such merger, consolidation, combination, or other
transaction beneficially own, directly or indirectly, more than 50% of the
aggregate voting stock or other ownership interests of (x) the entity or
entities, if any, that succeed to the business of the Company or (y) the
combined company); (d) the Company is a party to a merger, consolidation, sale
of assets or other reorganization, or a proxy contest, as a consequence of which
the Board in office immediately prior to such transaction or event constitutes
less than a majority of the Board thereafter; or (e) the stockholders of the
Company approve a sale of all or substantially all of the assets of the Company
or a liquidation or dissolution of the Company. Notwithstanding the foregoing, a
Change of Control shall not be deemed to have occurred if Cyclacel Group plc is
or becomes the beneficial owner of 30% or more of the outstanding voting stock
of the Company.

Committee means the committee of the Board appointed pursuant to Section 4.1.

Company means Xcyte Therapies, Inc., a Delaware corporation.

Consultant means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity.

Director means a member of the Board.

Disability means a disability of a nature that would qualify the Grantee for
long-term benefits under the Company’s long-term disability plan; provided,
however, that with respect to an Incentive Stock Option, “Disability” means
total and permanent disability as defined in Section 22(e)(3) of the Internal
Revenue Code.

Earnings Per Share means as to any Performance Period, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

Effective Date means                     , 2006, which is the date the Plan was
adopted by the Board.

Employee means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

Exchange Program means a program under which (i) outstanding Awards are
surrendered or canceled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, and/or (ii) the exercise price of an outstanding Award is reduced. The
terms and conditions of any Exchange Program will be determined by the Committee
in its sole discretion.

Fair Market Value of any Share, as of any applicable date, means (a) if Shares
are then listed on a national securities exchange, the “fair market value” shall
be the closing price for a Share on such exchange on the date in question, or,
if there has been no sale of such security on that date, the closing price for a
Share on such exchange on the last preceding business day on which such security
was traded; (b) if Shares are then not listed on a national securities exchange,
the “fair market value” shall be the mean of the bid and asked prices for a
Share in the over the counter market as reported by the NASDAQ Stock Market
(NASDAQ) on that date, or, if there be no such quotation on that date, such
prices on the last preceding business day on which there was such a quotation;
or (c) in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.

Freestanding SAR means a SAR that is granted independently of any Option.

Grant Date means, with respect to an Award, the date the Award was granted.

 

2



--------------------------------------------------------------------------------

Grantee means an individual who has been granted an Award.

Incentive Stock Option means an Option to purchase Shares that is designated as
an Incentive Stock Option and is intended to meet the requirements of
Section 422 of the Internal Revenue Code.

Internal Revenue Code means the Internal Revenue Code of 1986, as amended, and
any succeeding Internal Revenue Code, and references to sections herein shall be
deemed to include any such section as amended, modified or renumbered.

Net Income means as to any Performance Period, the income after taxes of the
Company for the Performance Period determined in accordance with generally
accepted accounting principles.

1934 Act means the Securities and Exchange Act of 1934, as amended.

1933 Act means the Securities Act of 1933, as amended.

Nonqualified Stock Option means an Option to purchase Shares that is not
intended to be an Incentive Stock Option.

Operating Cash Flow means the Company’s or a business unit’s sum of Net Income
plus depreciation and amortization less capital expenditures plus changes in
working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

Operating Income means as to any Performance Period, the Company’s or a business
unit’s income from operations determined in accordance with generally accepted
accounting principles.

Option means any incentive stock option or nonqualified stock option granted
under the Plan.

Option Price means the per share purchase price of a Share subject to an Option.

Parent means any corporation (other than the Company) in an unbroken chain of
corporations ending with the employer corporation if, at the time of granting an
option, each of the corporations other than the employer corporation owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

Performance Based Exception means the performance-based exception set forth in
Section 162(m)(4)(C) of the Internal Revenue Code from the deductibility
limitations of Section 162(m) of the Internal Revenue Code.

Performance Goals means the goals determined by the Committee, in its sole
discretion, to be applicable to a Grantee with respect to an Award. As
determined by the Committee, the Performance Goals applicable to an Award may
provide for a targeted level or levels of achievement using one or more of the
following measures: (a) Cash Position, (b) Earnings Per Share, (c) Net Income,
(d) Operating Cash Flow, (e) Operating Income, (f) Return on Assets, (g) Return
on Equity, (h) Return on Sales, (i) Revenue, and (j) Total Stockholder Return.
The Performance Goals may differ from Participant to Participant and from Award
to Award. The Administrator shall appropriately adjust any evaluation of
performance under a Performance Goal to exclude (i) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial conditions and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year, or (ii) the effect of any changes in accounting
principles affecting the Company’s or a business units’ reported results. Any
criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, passage of time and/or

 

3



--------------------------------------------------------------------------------

against another company or companies), (iii) on a per-share basis, (iv) against
the performance of the Company as a whole or of a business unit of the Company,
and/or (v) to the extent not otherwise specified by the definition of the
Performance Goal, on a pre-tax or after-tax basis.

Performance Period means the applicable time period established by the
Committee, in its sole discretion, during which the performance objectives
applicable to an Award must be met.

Performance Share means any Award granted under Section 8.

Performance Unit means any Award granted under Section 8.

Period of Restriction means the period during that Shares of Restricted Stock
and Restricted Stock Units are subject to forfeiture and/or restrictions of
transferability.

Plan means the Xcyte Therapies, Inc. 2006 Stock Option and Award Plan as set
forth herein and as it may from time to time be amended.

Restricted Stock means any Award granted under Section 6.8.

Restricted Stock Unit means any Award granted under Section 6.8.

Return on Assets means as to any Performance Period, the percentage equal to the
Company’s or a business unit’s Operating Income before incentive compensation,
divided by average net Company or business unit, as applicable, assets,
determined in accordance with generally accepted accounting principles.

Return on Equity means as to any Performance Period, the percentage equal to the
Company’s Net Income divided by average stockholder’s equity, determined in
accordance with generally accepted accounting principles.

Return on Sales means as to any Performance Period, the percentage equal to the
Company’s or a business unit’s Operating Income before incentive compensation,
divided by the Company’s or the business unit’s, as applicable, revenue,
determined in accordance with generally accepted accounting principles.

Revenue means as to any Performance Period, the Company’s or business unit’s net
sales, determined in accordance with generally accepted accounting principles.

SEC means the U.S. Securities and Exchange Commission.

Officer means a person who is an officer of the Company within the meaning of
Section 16 of the 1934 Act and the rules and regulations promulgated thereunder.

Section 16 Grantee means a person subject to potential liability under
Section 16(b) of the 1934 Act with respect to transactions involving equity
securities of the Company.

Service Provider means an Employee, Director or Consultant.

Share means the Common Stock of the Company, par value $0.001 per share.

Stock Appreciation Right or SAR means an Award, granted alone or in connection
with a related Option, that pursuant to Section 6 is designated as a SAR.

Subsidiary means a corporation as defined in Section 424(f) of the Internal
Revenue Code with the Company being treated as the employer corporation for
purposes of this definition.

 

4



--------------------------------------------------------------------------------

10% Owner means a person who owns stock (including stock treated as owned under
Section 424(d) of the Internal Revenue Code) possessing more than 10% of the
total combined voting power of all classes of stock of the Company.

Tandem SAR means an SAR that is granted in connection with a related Option, the
exercise of which shall require forfeiture of the right to purchase an equal
number of Shares under the related Option (and when a Share is purchased under
the Option, the SAR shall be canceled to the same extent).

Termination of Employment occurs on the last day an individual is employed by
the Company or any of its Subsidiaries or any Parent or the acceptance by the
Company of a directors resignation from the board; notwithstanding the
foregoing, for an individual who is an employee of a Subsidiary, the individual
shall be deemed to have a Termination of Employment on the last day on which the
Company owns voting securities possessing at least 50% of the aggregate voting
power of such Subsidiary’s outstanding voting securities.

Total Stockholder Return means as to any Performance Period, the total return
(change in share price plus reinvestment of any dividends) of a share of the
Company’s common stock.

3. SHARES SUBJECT TO THE PLAN

3.1 Number of Shares

Subject to adjustment as provided in Section 3.3, the total number of Shares
available for grant under the Plan shall not exceed 986,120 Shares. Any Shares
issued in connection with Awards shall be counted as one Share for every Share
subject thereto for purposes of the above limit. Shares granted under the Plan
may be either authorized but unissued Shares or treasury Shares. All Shares
available for grant under the Plan may be issued in the form of Incentive Stock
Options.

3.2 Lapsed Awards

If an Award terminates, expires or lapses, for any reason, any Shares subject to
such Award again shall be available to be the subject of an Award. If an Award
expires, lapses or becomes unexercisable without having been exercised in full
or, with respect to Options, Restricted Stock, Performance Shares, Performance
Units or Restricted Stock Units, is forfeited to or repurchased by the Company,
the unpurchased Shares (or for Awards other than Options and SARs, the forfeited
or repurchased shares) which were subject thereto shall become available for
future grant or sale under the Plan (unless the Plan has terminated).

3.3 Adjustments in Awards and Authorized Shares

(a) Except with respect to the Reverse Stock Split (defined below), in the event
of any merger, reorganization, consolidation, recapitalization,
reclassification, separation, liquidation, stock dividend, stock split, reverse
stock split, repurchase, spin-off, split-up, Share combination, or other similar
change in the corporate structure of the Company affecting the Shares, the
Committee shall adjust the number and class of Shares that may be delivered
under the Plan, the number, class and price of Shares subject to outstanding
Awards, and the numerical limits of Sections 5.1, 6.1, 7.1 and 8.1, in such
manner as the Committee (in its sole discretion) shall determine to be
appropriate to prevent the dilution or diminution of such Awards and any such
adjustment may, in the sole discretion of the Committee, take the form of
Options covering more than one class of Shares. Notwithstanding the preceding,
the number of Shares subject to any Award always shall be a whole number.

(b) Notwithstanding anything to the contrary contained herein, the consummation
of the 1 for 10 reverse stock split to be effected in connection with the
transactions contemplated by the Stock Purchase Agreement, dated December 15,
2005, by and between the Company and Cyclacel Group plc (the “Reverse Stock
Split”), shall not effect the number of Shares available for grant under this
plan which shall remain at 986,120 Shares following the Reverse Stock Split. The
provisions of Section 3.3(a) shall not apply to the Reverse Stock Split.

 

5



--------------------------------------------------------------------------------

(c) Any adjustment contained in this Section 3.3 shall be conclusive and binding
for all purposes of the Plan.

3.4 Awards Granted to Non-US Employees

Awards may be granted to Service Providers who are foreign nationals or employed
or provide services outside the United States, or both. Notwithstanding any
provisions of the Plan to the contrary, in order to foster and promote
achievement of the purposes of the Plan or to comply with provisions of laws in
other countries in which the Company operates or has employees, the Committee,
in its sole discretion, shall have the power and authority to (i) determine
which individuals (if any) employed by the Company outside the United States are
eligible to participate in the Plan, (ii) modify the terms and conditions of any
Awards made to Grantees, and (iii) establish subplans and modified Option
exercise procedures and other Award terms and procedures to the extent such
actions may be necessary or advisable. Awards to such individuals may be made on
such terms and conditions different from those applicable to employees employed
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee may also impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
employees on assignment outside their home country.

3.5 Share Counting

The following shall apply in determining the number of Shares remaining
available for grant under this Plan:

(a) In connection with the granting of an Option or other Award (other than a
Performance Unit denominated in dollars), the number of Shares available for
issuance under this Plan shall be reduced by the number of Shares in respect of
which the Option or Award is granted or denominated, pursuant to Section 3.1;
provided, however, that where a SAR is settled in Shares, the number of Shares
available for issuance under this Plan shall be reduced only by the number of
Shares issued in such settlement. Shares used to pay the exercise price of an
Option or the purchase price of Restricted Stock shall not become available for
future grant or sale under the Plan. Shares used to satisfy tax withholding
obligations shall not become available for future grant or sale under the Plan.

(b) Whenever any outstanding Option or other Award (or portion thereof) expires,
is canceled, is forfeited, is settled in cash or is otherwise terminated for any
reason without having been exercised or payment having been made in respect of
the entire Option or Award, the Shares allocable to the expired, canceled,
forfeited, settled or otherwise terminated portion of the Option or Award may
again be the subject of Options or Awards granted under this Plan.

(c) Shares that have actually been issued under the Plan under any Award shall
not be returned to the Plan and shall not become available for future
distribution under the Plan; provided, however, that if Shares of Restricted
Stock, Restricted Stock Units, Performance Shares or Performance Units are
repurchased by the Company at their original purchase price or are forfeited to
the Company, such Shares shall become available for future grant under the Plan.

4. ADMINISTRATION

4.1 Administrative Committee

The Plan shall be administered by the Board unless the Board determines at any
time that it shall be administered by the Compensation Committee of the Board,
which shall consist of not less than two persons who are directors of the
Company, each of whom shall qualify as (a) an “outside director” within the
meaning of Section 162(m) of the Internal Revenue Code and (b) a “non-employee
director” within the meaning of Rule 16b-3 promulgated under Section 16(b) of
the 1934 Act; provided, however, if there are less than two persons who so
qualify, then the Committee shall consist of all the directors serving on the
Board. The Board or the Compensation Committee (or their respective designees)
administering the Plan is referred to herein as the “Committee”).

 

6



--------------------------------------------------------------------------------

4.2 Authority of the Committee

The Committee shall have full and final authority, in its discretion, but
subject to the express provisions of the Plan, as follows:

(a) to grant Awards and to select the Service Providers to be granted Awards;

(b) to determine Fair Market Value;

(c) to determine (1) when Awards may be granted and any conditions that must be
satisfied before an Award is made and (2) what types of Awards will be granted
and the size and terms thereof, including, but not limited to, the exercise
price, the date of grant, the time or times when Awards may be exercised (or are
earned) (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Committee, in its sole discretion, shall determine;

(d) to institute an Exchange Program; however, the Committee may not institute
an Exchange Program without stockholder approval, except for adjustments made
pursuant to Section 3.3.

(e) to interpret the Plan and to make all determinations necessary or advisable
for the administration of the Plan;

(f) to establish objectives and conditions for earning Awards;

(g) to determine whether an Award shall be evidenced by an agreement and, if so,
to determine the terms of such agreement (which shall not be inconsistent with
the Plan) and who must sign such agreement;

(h) to determine whether the conditions for earning an Award have been met and
whether an Award will be paid at the end of the performance period;

(i) to determine if and when an Award may be deferred;

(j) to determine whether the amount or payment of an Award should be reduced or
eliminated;

(k) to determine the guidelines and/or procedures for the payment or exercise of
Awards; and

(l) to determine whether an Award should qualify, regardless of its amount, as
deductible in its entirety for federal income tax purposes, including whether
any Awards granted Named Executive Officers (as defined for purposes of
Section 162(m) of the Internal Revenue Code) comply with the Performance Based
Exception under Section 162(m) of the Internal Revenue Code.

(m) to prescribe, amend, and rescind rules relating to the Plan;

(n) to determine, subject to the terms of the Plan, the terms and provisions of
the written agreements by which all Awards shall be granted and to modify any
such Award Agreement at any time (with the consent of the Grantee to the extent
such modification is adverse to the Grantee); and

(o) to impose such additional conditions, restrictions, and limitations upon the
grant, exercise or retention of Awards as the Committee may, before or
concurrently with the grant thereof, deem appropriate.

The determination of the Committee on all matters relating to the Plan or any
Award or Award Agreement shall be conclusive and final. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Award and binding on all parties concerned,
including the Company, its stockholders and any person receiving an Award under
the Plan.

To the extent not prohibited by law, the Committee may delegate its authority
hereunder and may grant authority to employees or designate employees of the
Company to execute documents on behalf of the Committee or to otherwise assist
the Committee in the administration and operation of the Plan.

 

7



--------------------------------------------------------------------------------

5. STOCK OPTIONS

5.1 Grant of Options

Subject to the terms and provisions of the Plan, Options may be granted to
Service Providers at any time and from time to time as determined by the
Committee in its sole discretion; provided, however, that Incentive Stock
Options may be granted only to Employees. In selecting the individuals to whom
Options may be granted, in determining the number of Shares subject to each
Option, and in determining the other terms and conditions applicable to each
Option, the Committee shall take into consideration such factors as it deems
relevant in promoting the purposes of the Plan. The Committee, in its sole
discretion, may grant Incentive Stock Options, Nonqualified Stock Options, or a
combination thereof. No Service Provider shall be granted Options covering more
than 150,000 Shares in any one calendar year; notwithstanding this limit,
however, in connection with such individual’s initial employment with the
Company, he or she may be granted options covering an additional 125,000 Shares.

5.2 General Conditions

(a) The Grant Date of an Option shall be the date on which the Committee grants
the Option or such later date as specified in advance by the Committee.

(b) The term of each Option shall be a period of not more than ten years from
the Grant Date, and shall be subject to earlier termination as herein provided.

(c) A Grantee may, if otherwise eligible, be granted additional Options.

(d) No Option may be granted more than 10 years from the earlier of the date the
Plan is adopted or the date the Plan is approved by the Stockholders of the
Company.

5.3 Option Price

No later than the Grant Date of any Option, the Committee shall determine the
Option Price of such Option. Subject to Section 5.4 with respect to Incentive
Stock Options, the Option Price of an Option shall be at such price (which may
not be less than 100% of the Fair Market Value of a Share on the Grant Date
unless the Option was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company, including as a result of the transactions
contemplated by the Stock Purchase Agreement, dated as of December 15, 2005, by
and between the Company and Cyclacel Group plc, as amended), as the Committee,
in its discretion, shall determine.

5.4 Grant of Incentive Stock Options

At the time of the grant of any Option, the Committee may designate that such
Option shall be made subject to additional restrictions to permit it to qualify
as an Incentive Stock Option. Any Option designated as an Incentive Stock
Option:

(a) shall have an Option Price of (1) not less than 100% of the Fair Market
Value of a Share on the Grant Date or (2) in the case of a 10% Owner, not less
than 110% of the Fair Market Value of a Share on the Grant Date;

(b) shall have a term of not more than ten years (not more than five years, in
the case of a 10% Owner) from the Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;

(c) shall not have an aggregate Fair Market Value (determined for each Incentive
Stock Option at its Grant Date) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by

 

8



--------------------------------------------------------------------------------

such Grantee during any calendar year (under the Plan and any other employee
stock option plan of the Grantee’s employer or any Parent or Subsidiary thereof
(Other Plans)), determined in accordance with the provisions of Section 422 of
the Internal Revenue Code, which exceeds $100,000 (the $100,000 Limit). For
purposes of this Section, Incentive Stock Options shall be taken into account in
the order in which they were granted;

(d) shall, if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to all Incentive Stock Options previously granted under
the Plan and any Other Plans (Prior Grants) and any Incentive Stock Options
under such grant (the Current Grant) that are exercisable for the first time
during any calendar year would exceed the $100,000 Limit, be exercisable as a
separate Nonqualified Stock Option at such date or dates as are provided in the
Current Grant;

(e) shall be granted within 10 years from the earlier of the date the Plan is
adopted or the date the Plan is approved by the stockholders of the Company; and

(f) shall require the Grantee to notify the Committee of any disposition of any
Shares issued pursuant to the exercise of the Incentive Stock Option within two
years of the date of grant or within one year of the date of exercise (except in
the event of the death of the Grantee), within 10 days of such disposition.

5.5 Substitute Options

If the Committee cancels any Option granted under this Plan, (or any plan of any
entity acquired by the Company or any of its Subsidiaries), and a new Option is
substituted therefor, then the Committee may, in its discretion, determine the
terms and conditions of such new Option and may, in its discretion, provided
that the grant date of the canceled option shall be the date used to determine
the earliest date or dates for exercising the new substituted Option under
Section 5.7 hereof so that the Grantee may exercise the substituted Option at
the same time as if the Grantee had held the substituted Option since the grant
date of the canceled option; provided that no Option shall be canceled without
the consent of the Grantee if the terms and conditions of the new Option to be
substituted are not at least as favorable as the terms and conditions of the
Option to be canceled.

5.6 Nontransferability

Unless the Committee shall otherwise determine, each Option granted hereunder
shall by its terms not be assignable or transferable other than by will or the
laws of descent and distribution and may be exercised, during the Grantee’s
lifetime, only by the Grantee. With the approval of the Committee, an option may
be transferred by gift to any member of the Grantee’s immediate family or to a
trust for the benefit of one or more such immediate family members. For purposes
of this Section 5.6, “immediate family” shall mean the Grantee’s spouse,
children and grandchildren, parents, grandparents, former spouses, siblings,
nieces, nephews, parents-in-law, sons-in-law, daughters-in-law, brothers-in-law,
sisters-in-law, including adoptive or step relationships and any person sharing
the employee’s household (other than as a tenant or employee).

5.7 Exercise of Options

Subject to Sections 4.2(g), 11 and 12 and such terms and conditions as the
Committee may impose, each Option shall be exercisable in such manner as the
Committee, in its discretion, shall determine as set forth in the Award
Agreement. Each Option shall be exercised by delivery to the Company of a
written notice of intent to purchase (in such form as prepared by the Committee)
a specific number of Shares subject to the Option and by payment of the Option
Price. The Option Price of any Shares shall be paid in full at the time of the
exercise.

5.8 Payment of Option Price

The Committee shall determine the acceptable form of consideration for
exercising an Option, including the method of payment. Subject to applicable
laws, in the discretion of the Committee, a Grantee may pay the Option Price
payable upon the exercise of an Option in (1) cash or check, (2) previously
acquired Shares equal to the

 

9



--------------------------------------------------------------------------------

aggregate Option Price of the Shares as to which said Option shall be exercised
(valued at its Fair Market Value on the business day next preceding the date of
exercise) and which meet the conditions established by the Committee to avoid
adverse accounting or securities law consequences (as determined by the
Committee), (3) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; (4) a reduction
in the amount of any Company liability to the Grantee; (5) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by applicable laws, or (6) any combination thereof. Payments in Shares
shall be made by delivery of (a) stock certificates in negotiable form or (b) a
completed attestation form prescribed by the Company setting forth the whole
Shares of stock owned by the holder that the holder wishes to utilize to satisfy
the exercise price or by any other method authorized by the Committee (including
by cashless exercise to the extent not in violation of any applicable law). If
certificates representing Shares are used to pay all or part of the purchase
price of an Option, a separate certificate shall be delivered by the Company
representing the same number of Shares as each certificate so used, and an
additional certificate shall be delivered representing the additional Shares to
which the holder of the Option is entitled as a result of the exercise of the
Option

6. STOCK APPRECIATION RIGHTS

6.1 Grant of SARs

Subject to the terms and conditions of the Plan, an SAR may be granted to
Service Providers at any time or from time to time as determined by the
Committee in its sole discretion. SARs may be granted alone or in tandem with
Options. No Service Provider shall be granted SARS covering more than 150,000
Shares in any one calendar year; notwithstanding this limit, however, in
connection with such individual’s initial employment with the Company, he or she
may be granted SARs covering an additional 125,000 Shares.

6.2 Number of Shares

The Committee shall have complete discretion to determine the number of SARs
granted to any Grantee, subject to the limits set forth in Section 6.1.

6.3 Exercise Price and Other Terms

The Committee, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, the exercise price of a Freestanding SAR shall be not less
than 100% of the Fair Market Value of a Share on the Grant Date. The exercise
price of Tandem SARs shall equal the Option Price of the related Option.

6.4 Exercise of Tandem SARs

Tandem SARs may be exercised for all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option. A Tandem SAR may be exercised only with respect
to the Shares for which its related Option is then exercisable. With respect to
a Tandem SAR granted in connection with an Incentive Stock Option: (a) the
Tandem SAR shall expire no later than the expiration of the underlying Incentive
Stock Option; (b) the value of the payout with respect to the Tandem SAR shall
be for no more than one hundred percent (100%) of the difference between the
Option Price of the underlying Incentive Stock Option and the Fair Market Value
of the Shares subject to the underlying Incentive Stock Option at the time the
Tandem SAR is exercised; and (c) the Tandem SAR shall be exercisable only when
the Fair Market Value of the Shares subject to the Incentive Stock Option
exceeds the Option Price of the related Incentive Stock Option.

6.5 Exercise of Freestanding SARs

Freestanding SARs shall be exercisable on such terms and conditions as the
Committee, in its sole discretion, shall determine.

 

10



--------------------------------------------------------------------------------

6.6 Payment of SAR Amount

Upon exercise of an SAR, a Grantee shall be entitled to receive payment from the
Company in an amount determined by multiplying (a) the difference between the
Fair Market Value of a Share on the date of exercise over the exercise price;
times (b) the number of Shares with respect to which the SAR is exercised. At
the discretion of the Committee, the payment upon SAR exercise may be in cash,
Shares or a combination thereof.

6.7 Term of SARs

The term of a SAR shall be determined by the Committee in its sole discretion,
but in no event shall the term exceed ten (10) years from the date of grant.

6.8 SAR Agreement

Each SAR grant will be evidenced by an Award Agreement that will specify the
exercise price, the term of the SAR, the conditions of exercise, and such other
terms and conditions as the Committee, in its sole discretion, will determine.

7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1 Grant of Restricted Stock and Restricted Stock Units

Subject to the terms and conditions of the Plan, the Committee, at any time and
from time to time, may grant Shares of Restricted Stock or Restricted Stock
Units to Service Providers in such amounts as the Committee, in its sole
discretion, shall determine. Notwithstanding the foregoing, no Service Provider
shall be granted Restricted Stock and Restricted Stock Units covering more than
75,000 Shares in the aggregate in any one calendar year; notwithstanding this
limit, however, in connection with such individual’s initial employment with the
Company, he or she may be granted Restricted Stock and Restricted Stock Units
covering an additional 50,000 Shares in the aggregate.

7.2 Transferability

Shares of Restricted Stock and Shares received in respect of Restricted Stock
Units may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

7.3 Restrictions

Shares of Restricted Stock and Restricted Stock Units shall be subject to such
restrictions as the Committee, in its sole discretion, may deem advisable or
appropriate, including, without limitation, any limitation on the right to vote
a Share of Restricted Stock or the right to receive any dividend or other right
or property, which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate. The Committee may also set restrictions based upon the achievement
of specific performance objectives (Company-wide, Subsidiary-wide, departmental,
regional, functional, divisional, business unit or individual goals, applicable
federal or state securities laws, or any other basis (including, without
limitation, relative to the performance of other corporations or to continued
employment or service)), applicable federal or state securities laws, or any
other basis determined by the Committee in its discretion, and may require
recipients of Shares of Restricted Stock or Restricted Stock Units to pay a
stipulated purchase price for such Shares of Restricted Stock or Restricted
Stock Units.

7.4 Section 162(m) Performance Restrictions

For purposes of qualifying Awards of Restricted Stock and Restricted Stock Units
as “performance-based compensation” under Section 162(m) of the Internal Revenue
Code, the Committee, in its discretion, may set

 

11



--------------------------------------------------------------------------------

restrictions based upon the achievement of Performance Goals. The Performance
Goals may be set by the Committee on or before the latest date permissible to
enable the Restricted Stock or Restricted Stock Units to qualify as
“performance-based” compensation under Section 162(m) of the Internal Revenue
Code. In granting Restricted Stock or Restricted Stock Units that are intended
to qualify under Section 162(m) of the Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Restricted Stock or Restricted Stock Units, as
applicable, under Section 162(m) of the Code (e.g., in determining the
Performance Goals).

7.5 Legend on Certificates or Book-Entry Registration for Restricted Shares

Any Share of Restricted Stock granted under the Plan may be evidenced in such
manner as the Committee may deem appropriate including, without limitation, book
entry registration or issuance of a stock certificate or certificates. In the
event that any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Grantee and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

7.6 Cancellation of Restricted Stock/Restricted Stock Units

On the date set forth in the Award Agreement, all unearned or unvested Shares of
Restricted Stock and Restricted Stock Units shall be forfeited to the Company
and reacquired at no cost by the Company; provided, however, that the Committee
may, in its sole discretion, when it finds that a waiver may be in the best
interests of the Company, waive in whole or in part any remaining restrictions
with respect to Shares of Restricted Stock or Restricted Stock Units.

7.7 Earning of Restricted Stock Units

After the applicable Period of Restriction has ended, the Grantee shall be
entitled to receive a payout of the number of Restricted Stock Units as
specified in the Award Agreement. After the grant of a Restricted Stock Unit,
the Committee, in its sole discretion, when it finds that a waiver may be in the
best interests of the Company, may reduce or waive any restrictions for such
Restricted Stock Unit.

7.8 Payment in Respect of Restricted Stock Units

Restricted Stock Units that become payable in accordance with their terms and
conditions shall be settled in cash, Shares, or a combination of cash and
Shares, as determined by the Committee.

7.9 No Disposition During Period of Restriction

During the Period of Restriction, Shares of Restricted Stock may not be sold,
assigned, transferred or otherwise disposed of, or mortgaged, pledged or
otherwise encumbered. In order to enforce the limitations imposed upon Awards of
Restricted Stock, the Committee may (a) cause a legend or legends to be placed
on any certificates relating to Shares of Restricted Stock subject to an Award,
or (b) issue “stop transfer” instructions, as it deems necessary or appropriate.

7.10 Dividend and Voting Rights

Unless otherwise determined by the Committee, during the Period of Restriction,
Grantees who hold Shares of Restricted Stock or Restricted Stock Units shall not
have the right to receive dividends in cash or other property or other
distribution or rights in respect of such shares, and Grantees who hold
Restricted Stock shall have the right to vote such Shares as the record owner
thereof.

7.11 Award Agreement

Each Award of Restricted Stock and each Award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the Committee,
in its sole discretion, will determine.

 

12



--------------------------------------------------------------------------------

7.12 Share Certificates

Each certificate issued for Shares of Restricted Stock shall be registered in
the name of the Grantee and deposited with the Company or its designee. At the
end of the Period of Restriction, a certificate representing the number of
Shares to which the Grantee is then entitled shall be delivered to the Grantee
free and clear of the restrictions. No certificate shall be issued with respect
to a Restricted Stock Unit unless and until such unit is paid in Shares.

8. PERFORMANCE UNITS AND PERFORMANCE SHARES

8.1 Grant of Performance Units or Shares

Subject to the terms and provisions of the Plan, Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time as determined by the Committee in its sole discretion. No Service
Provider shall be granted Performance Units or Performance Shares covering more
than 75,000 Shares in the aggregate in any one calendar year; notwithstanding
this limit, however, in connection with such individual’s initial employment
with the Company, he or she may be granted an additional 50,000 Performance
Shares and Performance Units in the aggregate.

8.2 Initial Value of Performance Units or Shares

Each Performance Unit shall have an initial value that is established by the
Committee on or before the Grant Date. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date.

8.3 Performance Objectives and Other Terms

The Committee shall set performance objectives in its discretion that, depending
on the extent to which they are met, will determine the number or value of
Performance Units or Shares that will be paid out to any Grantee. The applicable
time period established by the Committee, in its sole discretion, during which
the performance objectives must be met shall be called the “Performance Period”.

8.4 General Performance Objectives

The Committee may set Performance Goals based upon the achievement of
Company-wide, Subsidiary, departmental, regional, functional, divisional,
business unit or individual goals, applicable federal or state securities laws,
or any other basis (including, without limitation, relative to the performance
of other corporations or to continued employment or service) determined by the
Committee in its sole discretion.

8.5 Section 162(m) Performance Restrictions

For purposes of qualifying Awards of Performance Units or Performance Shares for
the Performance Based Exception under Section 162(m) of the Internal Revenue
Code, the Committee, in its discretion, may determine that the performance
objectives applicable to Performance Units or Performance Shares shall be based
on the achievement of Performance Goals. The Performance Goals may be set by the
Committee on or before the latest date permissible to enable the Performance
Units or Performance Shares to qualify as “performance-based” compensation under
Section 162(m) of the Internal Revenue Code. With respect to any Award that is
intended to satisfy the conditions for the Performance Based Exception under
Section 162(m) of the Internal Revenue Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Performance Shares or Performance Units, as
applicable, under Section 162(m) of the Code (e.g., in determining the
Performance Goals).

8.6 Earning of Performance Units or Shares

After the applicable Performance Period has ended, the Grantee shall be entitled
to receive a payout of the number of Performance Units or Performance Shares
earned by the Grantee over the Performance Period, to be

 

13



--------------------------------------------------------------------------------

determined as a function of the extent to which the corresponding performance
objectives have been achieved. After the grant of a Performance Unit or
Performance Share, the Committee, in its sole discretion, when it finds that a
waiver may be in the best interests of the Company, may reduce or waive any
performance objectives for such Performance Unit or Performance Share.

8.7 Form and Timing of Payment

Payment of earned Performance Units or Performance Shares shall be made as soon
as practicable after the expiration of the applicable Performance Period. The
Committee, in its sole discretion, may pay such earned Awards in cash, Shares,
or a combination thereof.

8.8 Cancellation of Performance Units/Shares

On the date set forth in the Award Agreement, all unearned or unvested
Performance Units and Performance Shares shall be forfeited to the Company and
reacquired at no cost by the Company.

9. SECTION 162(M) DISCRETION

9.1 Negative Discretion

Notwithstanding the achievement of any Performance Goals established under this
Plan, the Committee has the discretion by Grantee, to reduce some or all of an
Award that would otherwise be paid.

9.2 Extraordinary Events

At, or at any time after, the time an Award is granted, and to the extent
permitted under Section 162(m) of the Internal Revenue Code and the regulations
thereunder without adversely affecting the treatment of the Award under the
Performance Based Exception, the Committee may provide for the manner in which
performance will be measured against the Performance Goals (or may adjust the
Performance Goals) to reflect the impact of specific corporate transactions,
accounting or tax law changes and other extraordinary and nonrecurring events.

10. TAX WITHHOLDING

10.1 Mandatory Tax Withholding.

Whenever under the Plan, cash or Shares pursuant to an Award are to be delivered
to an individual who is either a U.S. citizen or is otherwise subject to U.S.
federal income taxes upon exercise or payment of an Award, the Company shall be
entitled to require as a condition of delivery (a) that the Grantee remit an
amount sufficient to satisfy all federal, state, and local withholding tax
requirements related thereto, (b) the withholding of such sums from compensation
otherwise due to the Grantee or from any Shares or cash due to the Grantee under
the Plan, or (c) any combination of the foregoing.

If any disqualifying disposition described in Section 5.4(f) is made with
respect to Shares acquired under an Incentive Stock Option granted pursuant to
the Plan, then the person making such disqualifying disposition shall remit to
the Company an amount sufficient to satisfy any and all federal, state, and
local withholding taxes thereby incurred; provided that, in lieu of or in
addition to the foregoing, the Company shall have the right to withhold such
sums from compensation otherwise due to the Grantee or from any Shares due to
the Grantee under the Plan.

10.2 Elective Share Withholding

Subject to such terms and conditions as the Company may in its discretion
determine, the Company may permit a Grantee to satisfy tax withholding
obligations through the withholding by the Company of a portion of the Shares
(“Share Withholding”) otherwise deliverable to such Grantee upon the exercise of
an Award (“Taxable Event”) having a Fair Market Value equal to the minimum
amount necessary to satisfy required federal, state, or local withholding tax
liability attributable to the Taxable Event.

 

14



--------------------------------------------------------------------------------

11. DEFERRED PAYMENTS

Subject to the terms of this Plan and applicable law, the Committee may
determine that all or a portion of any Award to Grantee, whether it is to be
paid in cash, Shares or a combination thereof, shall be deferred or may, in its
sole discretion, approve deferral elections made by Grantees. Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion; provided, however, that no deferral shall be permitted to the extent
that any such deferral would adversely affect the tax treatment of any
outstanding Awards under applicable law.

12. TERMINATION OF EMPLOYMENT

12.1 Termination for Cause.

Except as may otherwise be provided in the Award Agreement, if the Grantee has a
Termination of Employment for Cause, any unexercised Award shall terminate
immediately upon the Grantee’s Termination of Employment.

12.2 Termination other than for Cause.

If the Grantee has a Termination of Employment for any reason other than Cause,
then any unexercised Award, to the extent exercisable on the date of the
Grantee’s Termination of Employment, may be exercised as follows:

(a) Death. Except as may otherwise be provided in the Award Agreement, if the
Grantee’s Termination of Employment is caused by the death of the Grantee, then
any unexercised Award to the extent exercisable on the date of the Grantee’s
death, may be exercised in whole or in part, at any time within one year after
the Grantee’s death by the Grantee’s personal representative or by the person to
whom the Award is transferred by will or the applicable laws of descent and
distribution, but in no event beyond the scheduled expiration of the Award;

(b) Disability. Except as may otherwise be provided in the Award Agreement, if
the Grantee’s Termination of Employment is on account of the Disability of the
Grantee, then any unexercised Award to the extent exercisable at the date of
such Termination of Employment, may be exercised, in whole or in part, at any
time within one year after the date of such Termination of Employment; provided,
however, that, if the Grantee dies after such Termination of Employment and
before the end of such one year period, such Award may be exercised by the
deceased Grantee’s personal representative or by the person to whom the Award is
transferred by will or the applicable laws of descent and distribution within
one year after the Grantee’s Termination of Employment, or, if later, within 180
days after the Grantee’s death, but in no event beyond the scheduled expiration
of the Award; and

(c) Other. If the Grantee’s Termination of Employment is for any reason other
than Cause, death or Disability, then except as may otherwise be provided in the
Award Agreement, any unexercised Award, to the extent exercisable at the date of
such Termination of Employment, may be exercised, in whole or in part, at any
time within 30 days after such Termination of Employment; provided, however,
that if the Grantee dies within such three-month period following such
termination of Employment, such Award may be exercised by the deceased Grantee’s
personal representative or by the person to whom the Award is transferred by
will or the applicable laws of descent and distribution within 180 days of the
Grantee’s death, but in no event beyond the scheduled expiration of the Award.

13. EFFECTS OF A DISSOLUTION OR LIQUIDATION

In the event of the proposed dissolution or liquidation of the Company, all
outstanding Awards will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. The Committee in
its discretion may provide for a Participant to have the right to exercise his
or her Award until ten (10) days prior to such transaction as to all of the
Shares covered thereby, including Shares as to

 

15



--------------------------------------------------------------------------------

which the Award would not otherwise be exercisable. In addition, the Committee
may provide that any Company repurchase option or forfeiture rights applicable
to any Award shall lapse 100%, and that any Award vesting shall accelerate 100%,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised
(with respect to Options, SARs and right to purchase Restricted Stock) or vested
(with respect to other Awards), an Award will terminate immediately prior to the
consummation of such proposed action.

14. EFFECTS OF A CHANGE OF CONTROL

In the event of a merger or Change in Control, each outstanding Award shall be
assumed or an equivalent award substituted by the successor corporation or a
parent or subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Award, the
Participant shall (i) fully vest in and have the right to exercise the Option,
SAR or right to purchase Restricted Stock as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or exercisable,
and (ii) fully earn and receive a payout with respect to other Awards. If an
Award becomes fully vested and exercisable (or earned, as applicable) in lieu of
assumption or substitution in the event of a merger or Change in Control, the
Committee shall notify the Participant in writing or electronically that (i) the
Option, SAR or right to purchase Restricted Stock shall be fully vested and
exercisable for a period determined by the Committee, and all outstanding
Options, SARs and rights to purchase Restricted Stock shall terminate upon the
expiration of such period and (ii) the other Awards shall be paid out
immediately prior to the merger or Change in Control as if fully earned. For the
purposes of this paragraph, the Award shall be considered assumed if, following
the merger or Change in Control, the assumed Award confers the right to purchase
or receive, for each Share subject to the Award immediately prior to the merger
or Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the merger or Change in Control by holders
of Common Stock for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise (or payout or
vesting, as applicable) of the Award, for each Share subject to the Award, to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control.

15. MISCELLANEOUS

15.1 Securities Law Matters

(a) If the Committee deems it necessary to comply with the 1933 Act and there is
not in effect a registration statement under the 1933 Act relating to the
acquisition of the Shares pursuant to the Award, the Committee may require a
written investment intent representation by the Grantee and may require that a
restrictive legend be affixed to certificates for Shares.

(b) If based upon the opinion of counsel for the Company, the Committee
determines that the exercise or nonforfeitability of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of (1) federal or
state securities law or (2) the listing requirements of any securities exchange
on which are listed any of the Company’s equity securities, then the Committee
may postpone any such exercise, nonforfeitability or delivery, as the case may
be, but the Company shall use its best efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.

15.2 Funding

Benefits payable under the Plan to any person shall be paid directly by the
Company. The Company shall not be required to fund, or otherwise segregate
assets to be used for, benefits under the Plan.

 

16



--------------------------------------------------------------------------------

15.3 No Employment Rights

Neither the establishment of the Plan nor the granting of any Award shall be
construed to (i) give any Grantee the right to remain employed by the Company or
any of its Subsidiaries or to any benefits not specifically provided by the Plan
or (ii) in any manner modify the right of the Company or any of its Subsidiaries
to modify, amend, or terminate any of its employee benefit plans.

15.4 Awards Under Other Plans or Sub-Plans

The Company or a Subsidiary may grant awards relating to Shares under other
plans or programs including sub-plans under this Plan. The Committee in its
discretion may determine that such awards shall be settled in the form of Shares
issued under the Plan. Such Shares shall be treated for all purposes under the
Plan similar to Shares issued in settlement of Awards and shall, when issued,
reduce the number of Shares available under Section 3 in the case of Awards
originally granted under the Plan.

15.5 Rights as a Stockholder

A Grantee shall not by reason of any Award have any right as a stockholder of
the Company with respect to the Shares that may be deliverable upon exercise of
such Award until such Shares have been delivered to him. Except as may otherwise
be provided in the applicable Award Agreement, as a condition of exercise, a
Grantee will be required to execute a stockholder agreement if any such
agreement is then in effect with respect to the Shares.

15.6 Nature of Payments

Any and all grants or deliveries of Shares hereunder shall constitute special
incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for the purposes
of determining any pension, retirement, death or other benefits under (a) any
pension, retirement, profit sharing, bonus, life insurance or other employee
benefit plan of the Company or any of its Subsidiaries or (b) any agreement
between the Company or any Subsidiary, on the one hand, and the Grantee, on the
other hand, except as such plan or agreement shall otherwise expressly provide.

15.7 Nonuniform Determinations

Neither the Committee’s nor the Board’s determinations under the Plan need be
uniform and may be made by the Committee or the Board selectively among persons
who receive, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations and to enter into non-uniform and selective Award
Agreements as to (a) the identity of the Grantees, (b) the terms and provisions
of Awards, and (c) the treatment, under Section 12, of Terminations of
Employment. Notwithstanding the foregoing, the Committee’s interpretation of
Plan provisions shall be uniform as to similarly situated Grantees.

15.8 Amendment of the Plan

The Board may from time to time in its discretion amend or modify the Plan
without the approval of the stockholders of the Company, except as such
stockholder approval may be required (a) to permit transactions in Shares
pursuant to the Plan to be exempt from liability under Section 16(b) of the 1934
Act or (b) under the listing requirements of any securities exchange on which
are listed any of the Company’s equity securities.

15.9 Termination of the Plan

The Plan shall terminate on the tenth anniversary of the Effective Date or at
such earlier time as the Board may determine. Any termination, whether in whole
or in part, shall not affect any Award or Award Agreement then outstanding under
the Plan.

 

17



--------------------------------------------------------------------------------

15.10 No Illegal Transactions

The Plan and all Awards granted pursuant to it are subject to all laws and
regulations of any governmental authority that may be applicable thereto; and
notwithstanding any provision of the Plan or any Award, Grantees shall not be
entitled to exercise Awards or receive the benefits thereof and the Company
shall not be obligated to deliver any Shares or pay any benefits to a Grantee if
such exercise, delivery, receipt or payment of benefits would constitute a
violation by the Grantee or the Company of any provision of any such law or
regulation.

15.11 No Loans

No loans from the Company to Grantee shall be permitted under this Plan.

15.12 Assignment or Transfer

Unless the Committee shall specifically determine otherwise, no Award under the
Plan or any rights or interest therein shall be transferable other than by will
or the laws of descent and distribution and shall be exercisable, during the
Grantee’s lifetime, only by the Grantee. Once awarded, the Shares received by a
Grantee may be freely transferred, assigned, pledged or otherwise subjected to
lien, subject to the restrictions imposed by the 1933 Act, Section 16 of the
1934 Act and the Company’s insider trading policy (if any), each as amended from
time to time.

15.13 Beneficiary Designation

To the extent allowed by the Committee, each Grantee under the Plan may, from
time to time, name any beneficiary or beneficiaries (who may be named on a
contingent or successive basis) to whom any benefit under the Plan is to be paid
in case of his or her death before he or she receives any or all of such
benefit. Unless the Committee determines otherwise, each such designation shall
revoke all prior designations by the same Grantee, shall be in a form prescribed
by the Committee, and will be effective only when filed by the Grantee in
writing with the Company during the Grantee’s lifetime. In the absence of any
such designation, benefits remaining unpaid at the Grantee’s death shall be paid
to the Grantee’s estate.

15.14 Cost and Expenses

The cost and expenses of administering the Plan shall be borne by the Company
and not charged to any Award or to any Grantee unless the Committee otherwise
determines in its sole discretion.

15.15 Fractional Shares

Fractional Shares shall not be issued or transferred under an Award, but the
Committee may pay cash in lieu of a fraction or round the fraction, in its
discretion.

15.16 Indemnification

Provisions for the indemnification of officers and directors of the Company in
connection with the administration of the Plan shall be as set forth in the
Company’s Certificate of Incorporation and Bylaws as in effect from time to
time.

15.17 Severability

If all or any part of the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any portion of the Plan not declared to be unlawful or
invalid. Any Section or part of a Section so declared to be unlawful or invalid
shall, if possible, be construed in a manner that will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

 

18



--------------------------------------------------------------------------------

15.18 Indemnification

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
(a) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any Award Agreement, and (b) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

15.19 Successors

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all the business or
assets of the Company.

15.20 Headings

The headings of Articles and Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

15.21 Number and Gender

When appropriate the singular as used in this Plan shall include the plural and
vice versa, and the masculine shall include the feminine.

15.22 Controlling Law

The laws of the State of Delaware, except its laws with respect to choice of
laws, shall be controlling in all matters relating to the Plan.

 

19